Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received 03/09/2021has been entered in full. 
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 03/09/2021, with respect to the pending claims have been fully considered and are persuasive.  The rejection of the pending claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the the prior art of record discloses in combination with the other limitations of the claim wherein said determining that positions of the face images of the same person in the multiple video frames meet a predetermined displacement requirement, and forming the face images into a face sequence comprises: obtaining the face images of the same person in N continuous video frames of the video, N being an integer greater than two; determining, in the face images of the same person, a face image pair that a displacement from a position of a face image in a former video frame to a position of the face image in a latter video frame meets the predetermined displacement requirement; and in a case that an intersection over union of the face image pair meets the predetermined displacement requirement with the face images of the same person satisfies a preset ratio, forming the face images into the face sequence. These . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN B STREGE/Primary Examiner, Art Unit 2669